TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-12-00043-CR



                              Shawn Siddique Abbasi, Appellant

                                                 v.

                                  The State of Texas, Appellee


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT
     NO. D-1-DC-11-904090, HONORABLE CLIFFORD BROWN, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Shawn Siddique Abbasi seeks to appeal from a judgment of conviction for the

second-degree felony of attempted sexual assault. See Tex. Penal Code Ann. § 15.01 (West 2011).

The district court imposed sentence on December 9, 2011, and there was no timely motion for new

trial; thus the deadline for perfecting appeal was January 9, 2012. See Tex. R. App. P. 26.2(a)(1).

Abbasi filed his notice of appeal on January 18, 2012. He did not request an extension of time for

filing the notice of appeal. See Tex. R. App. P. 26.3. Nor is there any indication that he properly

mailed his notice of appeal to the district clerk within the time prescribed by Rule 26.2(a)(1). See

Tex. R. App. P. 9.2(b)(1)(C), 26.2(a)(1).
               Under the circumstances, we lack jurisdiction to dispose of this purported appeal

in any manner other than by dismissing it for want of jurisdiction.1 Olivo v. State, 918 S.W.2d 519,

522-23 (Tex. Crim. App. 1996) (concluding that when belated notice of appeal is filed without

timely motion for extension of time appellate court must dismiss purported appeal for lack

of jurisdiction); see Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998) (holding that

amendments to rules of appellate procedure did not affect Olivo’s rationale requiring timely notice

of appeal to vest appellate court with jurisdiction).

               The appeal is dismissed for want of jurisdiction.



                                               __________________________________________

                                               Jeff Rose, Justice

Before Chief Justice Jones, Justices Pemberton and Rose

Dismissed for Want of Jurisdiction

Filed: March 21, 2012

Do Not Publish




       1
         Any remedy Abbasi may have would be sought before the Texas Court of Criminal
Appeals. See Tex. Code Crim. Proc. Ann. art. 11.07 (West Supp. 2011).

                                                  2